Case: 1:18-cv-04853 Document #: 123-1 Filed: 04/03/20 Page 1 of 3 PageID #:4924




      EXHIBIT A
  Case: 1:18-cv-04853 Document #: 123-1 Filed: 04/03/20 Page 2 of 3 PageID #:4925



                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


      CITY OF EVANSTON and THE
      UNITED STATES CONFERENCE
      OF MAYORS,
                                                      Civil Action No. 1:18-cv-4853
              Plaintiffs,
                                                      Hon. Harry D. Leinenweber
                        v.

      WILLIAM P. BARR,
      Attorney General of the United States,

              Defendant.



           DEFENDANT’S RESPONSE TO UNITED STATES CONFERENCE
             OF MAYORS’ NOTICE OF SUPPLEMENTAL AUTHORITY

        Defendant William P. Barr, in his official capacity as Attorney General of the United States,

respectfully submits this response to Plaintiff United States Conference of Mayors’ (USCM) Notice

of Supplemental Authority in support of its fee motion. USCM Notice, ECF No. 119.

        USCM’s Notice again misunderstands the substantial-justification inquiry.             See Def.’s

Opposition 8–9, ECF No. 109. If the Government’s position is “grounded in ‘(1) a reasonable basis

in truth for the facts alleged; (2) a reasonable basis in law for the theory propounded; and (3) a

reasonable connection between the facts alleged and the legal theory advanced,’” then it is substantially

justified and fees may not be awarded. United States v. Hallmark Constr. Co., 200 F.3d 1076, 1079 (7th

Cir. 2000) (quoting Phil Smidt & Son, Inc. v. NLRB, 810 F.2d 638, 642 (7th Cir. 1987)); see 28 U.S.C.

§ 2412(d)(1)(A). The inquiry is not how many courts had affirmed the Government’s position when

it was taken; rather, it is whether “a reasonable person could think [that position] correct” at the time

it was taken. Pierce v. Underwood, 487 U.S. 552, 566 n.2 (1988); see Def.’s Opposition 6–9.



                                                —1—
  Case: 1:18-cv-04853 Document #: 123-1 Filed: 04/03/20 Page 3 of 3 PageID #:4926



        The First Circuit’s decision in City of Providence v. Barr, No. 19-1802, 2020 WL 1429579 (1st Cir.

Mar. 24, 2020), does not alter that inquiry’s outcome here. That court’s agreement with this Court’s

rationale at summary judgment is beside the point when it comes to entitlement to fees because the

First Circuit did not pass on the reasonableness of the Government’s positions. Rather, if anything,

the First Circuit’s decision reinforces the point that reasoned differences of opinion exist about the

Government’s positions. See id. at *1 (acknowledging circuit split); id. at *14 (disagreeing with Ninth

Circuit’s reasoning regarding 34 U.S.C. § 10102(a)(6)). That “uncertainty in the law . . . weighs in the

government’s favor when analyzing the reasonableness of the government’s litigation position.”

Marcus v. Shalala, 17 F.3d 1033, 1037 (7th Cir. 1994).

        In other words, as the Government explained in its Notice of Supplemental Authority, ECF

No. 112, the Second Circuit’s decision demonstrates that reasonable people could (and do) think the

Government’s position correct. See New York v. U.S. Dep’t of Justice, 951 F.3d 84, 90–91 (2d Cir. 2020)

(unanimously agreeing that challenged conditions are authorized by 34 U.S.C. § 10153). That

authorizing statute provided “a reasonable basis in law” for the conditions both when imposed and

now. Hallmark Constr. Co., 200 F.3d at 1079.

                                                 Respectfully submitted,

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 BRIGHAM J. BOWEN
                                                 Assistant Branch Director

                                                 /s/ Charles E.T. Roberts
                                                 Charles E.T. Roberts (PA Bar No. 326539)
                                                 U.S. Department of Justice
                                                 Civil Division, Federal Programs Branch
                                                 1100 L Street, N.W.
                                                 Washington, DC 20530
                                                 Phone: (202) 305-8628
                                                 Fax: (202) 616-8470
                                                 E-Mail: charles.e.roberts@usdoj.gov

                                                Counsel for Defendant
                                                —2—
